 

Case: 1:20-cv-01288-DCN Doc #: 11 Filed: 06/29/20 1 of 2. PagelD #: 68

 

  

Se ered ar to
a Comiplete items 1; 2, and’3.:

. W@ Print your name and address on the reversé
‘2. $0 that we can return the card to you.

Mf. Attach this card to the back of the mailpiece,

 

2) at on the front if space permits.
im “As Article Addressed tow :

 

: G field He hts “ co ee -

os ik

  

   
   

    

 

m, - ne Y ‘ C1 Agent
- Ja fart otto En rd C1 Addressee
B. Recdived by (Printed Martie) CG. Date of Delivery

 

D. Is delivery address different from item 17 Tl Yes

lf YES, enter detivery address below: CO) No

 

 

 

 

 

3. Service Type 2 Priority Mail Express®

Adult Signature’ 1 Registered Mail™™
O Adult Signature Restricted Delivery 0 Registered Mail Restricted
i Certified Mail® Delivery
. 9590 9402 5039 9092 2353 64 0 Certified Mail Restricted Delivery C) Return Receipt for
(1 Gallect on Delivery oO Meronandise ‘rmation™
£1 Collect on Delivery Restricted Delive: ignature Gont-rmation
= article Number asker fam service label (1 Insured Mail ¥ ¥ (1 Signature Confirmation
“7024 1820 0002 37283 25 4 4 A Insured Mall Resticted Dolivery Restricted Delivery
(over ,

 

 

 

EPS Form 3811; duly 2015 PSN 7530-02-000-9053

go- 28g Domestic Return Receipt

 
 

 

Case: 1:20-cv-01288-DCN Doc #: 11 Filed: 06/29/20 2 of 2. PagelD #: 69

 

 

 

 

 

 

Mags tial i Haplaplittatil | First-Ciass Mail - |
. i i if iii Uppe s ees Pau
“all sn 6

9590 9402 5034 9042. i) bY

~ United States. oe Sender: Please print your name, address, and ZIP +4? j in this box*
Postal Seri Sandy Opacich, Clerk of Court”

ee ae USDC. Northern District of OH:

— Carl B- Stokes U.S. Courthouse - |
801 West Superior Avenue: os
“Cleveland OH 44113

-ev-O1288

 

 

 

 

 

   

 

_ Case Now bh 20:

 

   

 
